Citation Nr: 0402800	
Decision Date: 01/30/04    Archive Date: 02/05/04

DOCKET NO.  03-09 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for hypertension as 
secondary to service-connected post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
August 1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2003 rating decision of the 
Salt Lake City, Utah, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for 
hypertension. 


FINDINGS OF FACT

1.  The veteran is service-connected for post-traumatic 
stress disorder.

2.  The veteran has a current diagnosis of hypertension.

3.  Hypertension is aggravated by the veteran's service-
connected post-traumatic stress disorder.


CONCLUSION OF LAW

A degree of disability due to hypertension is proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Board finds that it is unnecessary to address the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096, in view of the disposition reached herein.




II.  Factual Background

In a June 2002 rating decision, the RO granted service 
connection for post-traumatic stress disorder.

In a July 2002 statement, a VA physician stated that the 
veteran had been diagnosed with post-traumatic stress 
disorder and secondary anxiety and panic disorder, and that 
he had also been diagnosed with hypertension.  He stated that 
research and clinical practice supported that panic disorder 
and anxiety (associated with post-traumatic stress disorder) 
can often cause hypertension.  He stated it was his 
professional opinion, from review of the research, from the 
official diagnostic manual DSM-IV, and from examining the 
veteran, that the veteran's anxiety symptoms resulted from 
his clinically well-documented post-traumatic stress disorder 
and not from secondary physical symptoms.

In an October 2002 VA examination report, the veteran was 
diagnosed with hypertension.  The examiner stated that it was 
unlikely that the veteran's hypertension was directly caused 
by post-traumatic stress disorder.  He stated that the 
veteran had had symptoms of post-traumatic stress disorder 
since leaving the service.  He stated that the records 
indicated that the veteran had been taking anxiolytic 
medications for at least the past eight years, and that his 
diagnosis of post-traumatic stress disorder had been more 
recent.  He stated that the veteran noted that his home blood 
pressure readings were in the 150's routinely, while readings 
at the time of the examination (during a time which the 
veteran considered moderately stressful) were normal to only 
mildly elevated.  The examiner stated that while there was 
literature supporting the notion that anxiety disorders could 
induce elevations in blood pressure, and that he suspected 
that the veteran's hypertension was sometimes more elevated 
during panic attacks or times of high anxiety, he did not see 
any evidence to support a conclusion that the veteran's 
hypertension was caused by secondary factors other than the 
far more common primary hypertension.

In a November 2003 statement, a private physician indicated 
that he was treating the veteran for post-traumatic stress 
disorder "and secondary Generalized Anxiety disorder, Panic 
Disorder, GERD, Irritable Bowel Syndrome and Hypertension."

The veteran has submitted various articles indicating that 
post-traumatic stress disorder can cause hypertension.


III.  Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 (West 2002).  Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  
38 C.F.R. § 3.303 (2003).

Except as provided in 38 C.F.R. § 3.300(c), disability which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310 (2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


IV.  Analysis

The Board finds that the evidence supports a grant of service 
connection for hypertension.

The Board notes that the veteran has not claimed that 
hypertension was incurred in or aggravated by service, but 
has limited his appeal to secondary service connection.  He 
has asserted that his hypertension was caused by his service-
connected post-traumatic stress disorder.  Except as provided 
in 38 C.F.R. § 3.300(c), disability which is proximately due 
to or the result of a service-connected disease or injury 
shall be service connected.  38 C.F.R. § 3.310 (2003).  When 
aggravation of a veteran's non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  Thus, in this case, in order to 
warrant service connection for hypertension on a secondary 
basis, the evidence must show that the veteran's service-
connected post-traumatic stress disorder either caused or 
aggravated his non-service-connected hypertension.

In a July 2002 statement, a VA physician asserted, from 
review of the research, from the official diagnostic manual 
DSM-IV, and from examining the veteran, that the veteran's 
anxiety symptoms resulted from his clinically well-documented 
post-traumatic stress disorder and not from secondary 
physical symptoms.  He stated that research and clinical 
practice supported that panic disorder and anxiety 
(associated with post-traumatic stress disorder) can often 
cause hypertension.  The Board finds that these statements do 
not indicate whether the veteran's post-traumatic stress 
disorder caused or aggravated his hypertension.  They do 
indicate that the veteran's post-traumatic stress disorder 
caused his anxiety symptoms, and they do indicate that 
research has shown that anxiety symptoms can cause 
hypertension.  They do not indicate that anxiety symptoms 
caused hypertension in the veteran's case. Thus, while these 
statements do not constitute negative evidence as to the 
veteran's claim for service connection for hypertension, they 
do not constitute evidence of the required element either, 
i.e., that his post-traumatic stress disorder either caused 
or aggravated his hypertension.  The same is true of the 
various articles submitted by the veteran indicating that 
post-traumatic stress disorder can cause hypertension.  While 
these articles do not constitute negative evidence, they do 
not indicate in the veteran's case whether his post-traumatic 
stress disorder caused or aggravated his hypertension.

Regarding the private physician's assertion that he was 
treating the veteran for post-traumatic stress disorder and 
secondary hypertension, the Board finds this statement 
ambiguous, as it is unclear whether the physician is 
asserting that the veteran's post-traumatic stress disorder 
caused or aggravated the veteran's hypertension.  The 
physician does not explain his use of the word "secondary."  
Thus, while the physician's statement is not negative 
evidence, it does not indicate whether the veteran's post-
traumatic stress disorder caused or aggravated his 
hypertension.

In the October 2002 VA examination report, the examiner 
stated that while there was literature supporting the notion 
that anxiety disorders could induce elevations in blood 
pressure, and that he suspected that the veteran's 
hypertension was sometimes more elevated during panic attacks 
or times of high anxiety, he did not see any evidence to 
support a conclusion that the veteran's hypertension was 
caused by secondary factors other than the far more common 
primary hypertension.  The Board finds probative the 
examiner's assertion that the veteran's hypertension was 
sometimes more elevated during panic attacks or times of high 
anxiety.  As noted by the VA physician in the July 2002 
statement, the veteran's anxiety symptoms were symptoms of 
his post-traumatic stress disorder.  The October 2002 
statement indicates that the veteran's hypertension was 
elevated during times of anxiety.  This indicates that the 
veteran's hypertension is aggravated when he experiences 
symptoms of post-traumatic stress disorder.  Secondary 
service connection is warranted for a disability aggravated 
by a service-connected condition.  Allen, 7 Vet. App. at 448.  
In this case, aggravation of the veteran's non-service-
connected condition, hypertension, is proximately due to or 
the result of a service-connected condition, post-traumatic 
stress disorder, as clearly indicated by the VA examiner in 
his October 2002 examination report.

Based on the foregoing, the Board finds that the evidence 
supports a grant of service connection for hypertension.




ORDER

Entitlement to service connection for hypertension is 
granted.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



